One National Life Drive, Montpelier, Vermont 05604 www.sentinelinvestments.com August 28, 2014 Via Electronic Mail Valerie Lithotomos, Esq. Division of Investment Management Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Sentinel Group Funds, Inc. Registration Statement on Form N-14 (File No. 333-197716) Dear Ms. Lithotomos: On behalf of Sentinel Group Funds, Inc., (the “Corporation”), below are responses to the comments provided by the staff of the Securities and Exchange Commission (the “Commission”) to Lisa Muller of Sentinel Investments and Carol Whitesides of Sidley Austin LLP via a telephone conference with Valerie Lithotomos on August 14, 2014 (the “Comments”), relating to the Corporation’s registration statement on Form N-14 (the “Registration Statement”), including the exhibits thereto. As discussed with Ms. Lithotomos, the changes referred to herein will be included in the filing made pursuant to Rule 497 under the Securities Act of 1933. Unless otherwise indicated, defined terms used herein have the meaning set forth in the Combined Prospectus/Joint Proxy Statement (the “Proxy Statement”) and statement of additional information contained within such 497 filing. Comment 1: The shareholder letter notes that “we do not expect the Reorganizations to cause the Growth Funds’ respective shareholders to recognize any federally taxable gains or losses. However, one or both Growth Funds may declare a dividend and/or capital gain distribution just prior to the Closing Date, which may result in taxable income to such Growth Fund’s shareholder”. Please confirm whether non-conforming securities will be sold, and if so, what tax consequences will result. Response: The portfolio managers of the Common Stock Fund have reviewed the portfolio holdings of the Growth Funds and do not anticipate disposing of or requesting the disposition of any material portion of the holdings of either Growth Fund in preparation for, or as a result of, the applicable Reorganization. Consequently, no material transaction costs in restructuring the portfolio holdings of the Combined Fund are anticipated to be incurred in connection with either Reorganization. If there are any sales of portfolio assets, the tax impact of any such sales will depend on the difference between the price at which such portfolio assets are sold and the price at which such assets were acquired by the applicable Growth Fund. Any capital gains recognized in these sales on a net basis will be distributed to a Growth Fund’s shareholders as capital gain dividends (to the extent of net realized long-term capital gains) and/or ordinary dividends (to the extent of net realized short-term capital gains) during or with respect to the year of sale, and such distributions will be taxable to shareholders. Sentinel Investments is the unifying brand name for Sentinel Financial Services Co., Sentinel Asset Management, Inc., and Sentinel Administrative Services, Inc. Sentinel Funds are distributed by Sentinel Financial Services Company, One National Life Drive, Montpelier, VT 05604 800.233.4332 | www.sentinelinvestments.com Valerie Lithotomos, Esq. August 28, Page 2 of 7 We have modified the answer to the following question in the Q&A: “Will my Growth Fund’s Reorganization result in any federal tax liability to me?” to read as follows (new language is underlined): A: Each Reorganization is intended to qualify for U.S. federal income tax purposes as a tax-free reorganization. If the Reorganization so qualifies, in general, the applicable Growth Fund will not recognize any gain or loss as a result of the transfer of substantially all of its assets and the assumption of substantially all of its liabilities in exchange for shares of the Common Stock Fund or as a result of the liquidation of such Growth Fund, and you will not recognize any gain or loss upon your receipt of shares of the Common Stock Fund in connection with the Reorganization. However, in lieu of the normal distribution schedule described in the prospectus, each of the Growth Funds will declare a final dividend and distribute ordinary income and realized capital gains, if any, just prior to the reorganization, which may result in taxable income to that Growth Fund’s shareholders. The portfolio managers of the Common Stock Fund have reviewed the portfolio holdings of the Growth Funds and do not anticipate disposing of or requesting the disposition of any material portion of the holdings of either Growth Fund in preparation for, or as a result of, the applicable Reorganization.
